In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                       No. 12-309V
                                     September 5, 2013
                                     Not to be Published

***************************************
DOROTHY THOMAS,                                *
                                               *
      Petitioner,                              *
                                               *
   v.                                          *           Flu vaccine; stroke 22 days later;
                                               *           no expert report; motion to dismiss
SECRETARY OF HEALTH                            *
AND HUMAN SERVICES,                            *
                                               *
      Respondent.                              *
***************************************
Dorothy Thomas, College Station, TX, for petitioner (pro se).
Melonie J. McCall, Washington, DC, for respondent.

MILLMAN, Special Master

                                           DECISION1

       On March 11, 2012, petitioner filed a petition under the National Childhood Vaccine
Injury Act, 42 U.S.C. § 300aa–10-34 (2006), alleging that influenza vaccine administered on
September 21, 2009 caused her vascular injury 22 days later. Petitioner was diagnosed with
cerebrovascular accident or a hemorrhagic stroke.


       1
          Because this unpublished decision contains a reasoned explanation for the special
master's action in this case, the special master intends to post this unpublished decision on the
United States Court of Federal Claims's website, in accordance with the E-Government Act of
2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17, 2002). Vaccine Rule 18(b) states that
all decisions of the special masters will be made available to the public unless they contain trade
secrets or commercial or financial information that is privileged and confidential, or medical or
similar information whose disclosure would constitute a clearly unwarranted invasion of privacy.
When such a decision is filed, petitioner has 14 days to identify and move to redact such
information prior to the document’s disclosure. If the special master, upon review, agrees that
the identified material fits within the categories listed above, the special master shall redact such
material from public access.
       Although initially represented by counsel, petitioner was unable to find a medical expert
to support her allegations, and her attorney moved to withdraw from representing her. On July
15, 2013, the undersigned issued an Order granting this motion and petitioner became pro se.

        On September 4, 2013, the undersigned held a recorded telephonic status conference with
petitioner’s husband, Mark, and respondent’s counsel. (Petitioner is too incapacitated to
participate and may, under Court of Federal Claims Rule 83.1(a)(3), have an immediate family
member represent her.) Mr. Thomas stated that he had been unable to find another attorney to
represent his wife in this matter and that petitioner’s medical records state that her history of
smoking and her family history are probably the cause of her stroke. He moved to dismiss this
case. The undersigned asked petitioner’s husband if his wife agreed to his statement and he said
that she did.

       The undersigned GRANTS petitioner’s motion and DISMISSES this case.

                                               FACTS

       Petitioner was born on December 21, 1953.

       On September 21, 2009, she received flu vaccine. Med. recs. Ex. 4, at 1.

        On October 13, 2009, twenty-two days after receiving flu vaccine, petitioner was brought
to the St. Joseph’s Regional Health Center Emergency Department. She was a Walgreens
employee who had passed out in the Walgreens restroom at 6:00 p.m. She had right facial droop
and right-sided weakness. A CT scan showed a large left basal ganglia hemorrhagic
cerebrovascular accident (CVA). She had attendant right-sided hemiparesis, dysarthria,
dysphagia, and elevated blood pressure of 200/100. Med. recs. Ex. 2, at 22. Her husband said
petitioner had no significant health problems. Petitioner was a long-term smoker and had been
trying to cut down over the last several months. Her family history was positive for CVA in
petitioner’s sister in her fifties and her mother in her nineties. Petitioner’s father had a history of
myocardial infarction. Petitioner smoked one to one-and-one-half packs of cigarettes per day.
Id. Dr. Charles Cole suspected that petitioner had had chronic underlying hypertension which
was undiagnosed. Med. recs. Ex. 2, at 24.

       On April 19, 2010, petitioner saw Dr. C. Henry Prihoda at St. Joseph Regional Health
Center, during which visit, Dr. Prihoda noted that petitioner had been smoking for 40 years.
Med. recs. Ex. 2, at 29, 30.

                                           DISCUSSION

       To satisfy her burden of proving causation in fact, petitioner must prove by preponderant
evidence: “(1) a medical theory causally connecting the vaccination and the injury; (2) a logical
sequence of cause and effect showing that the vaccination was the reason for the injury; and (3) a
                                                2
showing of a proximate temporal relationship between vaccination and injury.” Althen v. Sec’y
of HHS, 418 F.3d 1274, 1278 (Fed. Cir. 2005). In Althen, the Federal Circuit quoted its opinion
in Grant v. Sec’y of HHS, 956 F.2d 1144, 1148 (Fed. Cir. 1992):

               A persuasive medical theory is demonstrated by “proof of a logical
               sequence of cause and effect showing that the vaccination was the
               reason for the injury[,]” the logical sequence being supported by
               “reputable medical or scientific explanation[,]” i.e., “evidence in
               the form of scientific studies or expert medical testimony[.]”

418 F.3d at 1278. Without more, “evidence showing an absence of other causes
does not meet petitioner’s affirmative duty to show actual or legal causation.”
Grant, 956 F.2d at 1149. Mere temporal association is not sufficient to prove
causation in fact. Id. at 1148.

        Petitioner must show not only that but for flu vaccine, she would not have had a stroke,
but also that the vaccine was a substantial factor in causing her stroke. Shyface v. Sec’y of HHS,
165 F.3d 1344, 1352 (Fed. Cir. 1999). Petitioner has failed to find a medical expert to opine that
flu vaccine caused in fact her stroke. Her medical records ascribe her stroke to her family history
(her sister and mother both had strokes; her father has a history of myocardial infarction), her 40-
year smoking habit, and undiagnosed chronic hypertension.

        The Vaccine Act does not permit the undersigned to rule in favor of petitioner based
solely on her allegations unsupported by medical records or credible medical opinion. 42 U.S.C.
§ 300aa-13(a)(1). Petitioner has not filed medical records or a medical expert opinion to
substantiate her allegations.

       Petitioner has failed to make a prima facie case of causation in fact, and this petition is
hereby DISMISSED.

                                         CONCLUSION

       Petitioner’s petition is DISMISSED. In the absence of a motion for review filed
pursuant to RCFC Appendix B, the clerk of the court is directed to enter judgment herewith.2

IT IS SO ORDERED.
___________                                           __________________________
DATE                                                        Laura D. Millman
                                                              Special Master


       2
           Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party’s
filing separately or jointly a notice renouncing the right to seek review.
                                                  3